DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-9,11-14,16-20 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw (US 2011/0221160). Regarding claim 1,12,23 and 25, Shaw discloses a self-balancing, electronically-assisted , rideable device comprising:
a longitudinal axis (extending from member 162, to the placement of numeral 100 in figure 2); 
a front (towards the handle bar), the front oriented in the forward direction when the device is traveling forward; 
a back (where the wheels 110 are place on the frame), the back oriented in a rearward direction when the device is traveling forward; 
two wheels (110), each of the wheels rotating about a single, shared, rotational axis (see figure 3), said rotational axis being orthogonal to the longitudinal axis; 
a self-balancing module (161,162,162,170 and 150) for balancing the device on the two wheels relative to a surface upon which the device is traveling; and 
an electronic-assist mechanism comprising an electronic motor (133), said electronic motor being powered by electrical energy (131), said electronic motor for providing electro-motive force to the electronic-assist mechanism, said electronic-assist mechanism configured to assist a user operating the device.
Regarding claims 2,3,13,14 and 24, further comprising a manual drive module (120), the manual drive module comprises a pedal/alternating-foot-pressure and chain mechanism for transforming physical force applied to the pedal and chain mechanism into motive force for the device (see figure 2).
Regarding claim 5-8 and 16-19, wherein the self-balancing module comprises one or more foot actuated/hand actuated mechanism for controlling the traveling direction of the device during travel –{{as a person can operate member 150 with his or her feet  while seating on the seat 101}}--.
Regarding claims 9 and 20, wherein the device further comprises a seat (101) located at a first distance from the longitudinal axis, and the pedal (121) and chain (124) comprises a first rotational axis about which two pedals rotate, said first rotational axis orthogonal to, and at a first distance from, the longitudinal axis.
Regarding claims 11 and 22, wherein the device further comprises a battery (131) which is the electrical energy source at least partially therefrom.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,10,15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Haan (US 2015/0367909). Regarding claims 4 and 15, Shaw does not mention a hand pedal. However, Haan discloses a device with a hand pedal (see figures 1-3). It would have been obvious for one of ordinary skill in the art to modify Shaw by exchanging the foot pedals for hand pedals, in order to allow handicapped rider to operate the device.
Regarding claims 10 and 21, Shaw does not mention a recumbent position for the rider, wherein a recumbent position can be seen as a seat that stretches the legs in a horizontal position with or without a backrest. However, a person of ordinary skill in the art would have found it obvious to exchange the seating position and seat of the device, in order to allow recumbent positioning, in order to allow for more comfortable seating and riding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                      

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611